Pound, C.,
concurring.
Tbe only important question in this case, is tbe admissibility of tbe letter written by the city clerk. I concur in tbe opinion that this letter was admissible, but think it important to state tbe principle on which such a holding-must proceed. Memoranda of acts, made by a person who is dead or beyond tbe jurisdiction of the court, whose duty it was, in tbe course of bis office or business, to do tbe acts *802and make the memoranda, are undoubtedly admissible to prove that the acts were done. Patteshall v. Turford, 3 Barn. & Adol. [Eng.], 890; Welsh v. Barrett, 15 Mass., 380; Bank of United States v. Davis, 4 Cranch [U. S. C. C.], 533, Fed. Cas. No. 915. To bring a case within this rule, it must have been the duty of the person who made the memorandum to do the acts in question. But it would seem that there need be no absolute duty to make the memorandum thereof. If the memorandum was proper in the prudent execution of his office or employment and was clearly made in the course thereof, and not merely as a loose note, I think it comes within the principle. Elsworth v. Muldoon, 15 Abb. Pr., n. s. [N. Y.], 440; Fisher v. Mayor, 67 N. Y., 73. In Elsworth v. Muldoon, an attorney noted the fact that he had redeemed land and taken the receipt for the debtor upon a receipt of the sheriff who had sold the land. After his death this was held competent evidence. In Fisher v. Mayor the city attorney had made a note on his register showing that a report had been confirmed. The confirmation had not been entered on the records of the city. The memorandum was held admissible to prove the fact of confirmation after the death of the attorney. In neither of these cases was it absolutely the duty of the attorney to make the memorandum. But it was a proper and a prudent thing to do in the course of the business in which they Avere engaged, and it related to acts it was their duty to do. So here, it was not absolutely the duty of the city clerk to acknowledge receipt of the claim and notify the claimant that he had filed it. But it was entirely proper for him to do so, as a part of the orderly exercise of his office; and the act, namely, receiving and filing the claim, Avas enjoined upon him by laAv. In Estate of Fitzgerald v. First Nat. Bank of Chariton, 64 Nebr., 260, I suggested that a letter, under circumstances giving it such character, was as much a memorandum as any other form of Avriting. The letter in question may be held a memoran*803dum made by tlie city clerk in tlxe course of his duty, as to an act which it was his duty to do, and, as such, admissible after his removal from the state.